Mr. Justice Robb
delivered the opinion of the Court:
This is an interference case which was argued and submitted with case No. 419 [ante, 397], and, the parties being the same and the facts being substantially the same as the facts in that case, it was understood that the decision should be the same in each case.
*405The decision of the Commissioner of Patents will therefore be reversed, with directions to the clerk of this court to certify this opinion to the Commissioner of Patents, according to law.

Reversed.